Title: From George Washington to Major General Israel Putnam, 10 February 1779
From: Washington, George
To: Putnam, Israel


Dr Sir
Head Quarters Middlebrook 10th Febry 1779.

Your several favors of the 25th and 26th Ultimo met me in Philadelphia.
To give a just decision in Captain Scudders affair, a more perfect knowlege of the subject is necessary than what I have yet acquired, and perhaps an acquaintance with circumstances which it may be difficult if not impossible to obtain. It appears to me a mixed case, and such a one as may be better decided by Governor Clinton and those on the spot.
You need not be told of the disadvantages attending leaving a post of importance, even at a time, when we may suppose the season and other causes would check or prevent any operations of the enemy—But there are other considerations; which respect the discipline, the order, and, particular gover[n]ment of the command, and which require the constant attention of a superior officer. However as you think it adviseable to throw out a sheet anchor I could wish to accommodate matters to your request. You will therefore on Genl Parsons and General Huntingtons return, (which you think will be some time in march,) if you find the service will then admit of your going home, use that opportunity. But you will make your stay as short as possible, as it is altogether uncertain when you may be wanted.
The absence, at this time, of Gen. Parsons and Genl Huntington, is matter of some surprise. The intervals which the former in particular has already enjoyed and lately too, one would have thought sufficient for the purpose of settling every thing of a private or domestic nature. We should not suffer ourselves to be led from the line of our service by A mere desire to see our friends, or to arrange affairs, not really of the last importance.
I would just add in addition to what I have said in my lettre of the 8th of last month dated Philadelphia on the subject of the distribution of cloathing a copy of a letter written to General Huntington while the army lay at Fredericksburgh. This will serve to shew you more fully that the discrimination complained of was not of my making—but in consequence of the earnest solicitations of those who have since undertaken to complain. Am d. Sir &c.
P.[S.] You have herewith the general order of the 7th Instant for recruiting or reinlisting. Money is expected momently from Philadelphia when it arrives I shall immediately send over your proportion that you may be enabled to put the order into execution.
